DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 01/21/2021.
Claims 1-18, and 21-28 are pending in this application, of which claims 23-28 are new claims.
	Claims 19, and 20 have been cancelled.

Remarks

2.	Applicants’ argument(s) have been fully considered, but are not persuasive.  See below for details.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-17, 23, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn et al. (US 6,492,699)
Regarding claim 1, Glenn discloses an electronic module, comprising: 
a sensing device 102 (see fig. 10) having an active surface 102U and a sensing region 104 disposed adjacent to the active surface of the sensing device; 
a first protection film 110 and/or 120 (see col. 6, lines 47-56) disposed on the active surface of the sensing device and fully covering the sensing region 104; and 
a second protection film 108 in contact with the first protection film 110/120 and the active surface 102U of the sensing device 102; 
wherein the first protection film 110/120 and the second protection film 108 expose a portion (proximate to the contact pads 106/106A) of the active surface 102U of the sensing device 102.  

Regarding claim 2, Glenn discloses the electronic module of claim 1, wherein the second protection film 108 includes a material having a bonding strength with respect to the sensing device 102 greater than a bonding strength of a material of the first protection film 11/120 with respect to the sensing device.  See fig. 10, and col. 5, lines 15-25; col. 6, lines 3-27; col. 7, lines 2-39.

Regarding claim 3, Glenn discloses the electronic module of claim 1, wherein the first protection film 110/120 and the second protection film 108 are formed of different materials.  See fig. 10, and col. 5, lines 15-25; col. 6, lines 3-27; col. 7, lines 2-39.



Regarding claim 5, Glenn discloses the electronic module of claim 3, wherein the first protection film 110/120 includes hydrophobic materials.  See col. 6, lines 47-61.

Regarding claim 6, Glenn discloses the electronic module of claim 1, wherein a projection of the second protection -2-4847-1399-9064.1Atty. Dkt. No. 102351-1455film 108 on the active surface 102U of the sensing device 102 is spaced apart from the sensing region 104.  See fig. 10.

Regarding claim 7, Glenn discloses the electronic module of claim 1, wherein the first protection film 110/120 includes one or more openings 118 to expose a portion of the active surface 102U of the sensing device, and the second protection film 108 is disposed within the openings 118 and in contact with the portion of the active surface exposed from the first protection film.  See fig. 10.

Regarding claim 8, Glenn discloses the electronic module of claim 7, wherein the openings of the first protection film are spaced apart from each other.   See fig. 10.

Regarding claim 9, Glenn discloses the electronic module of claim 7, wherein the openings surround the sensing region of the sensing device.  See fig. 10.


a substrate1002 (see fig. 10); 
a sensing device 102 disposed on the substrate 1002, the sensing device having an active surface 102U facing away from the substrate 1002 and a sensing region 104 disposed adjacent to the active surface of the sensing device; 
a first protection film 110 and/or 120 (see col. 6, lines 47-56) disposed on the active surface of the sensing device and fully covering the sensing region 104; 
a second protection film 108 in contact with the first protection film and the active surface of the sensing device; and 
a package body 1018 disposed on the substrate 1002 and covering a portion of the active surface 102U of the sensing device 102 exposed from the first protection film 110 and the second protection film 108.  

Regarding claim 11, Glenn discloses the semiconductor device package of claim 10, wherein the second protection film 108 includes a material having a bonding strength with respect to  the sensing device greater than a bonding strength of a material of the first protection film with respect to the sensing device.   See fig. 10, and col. 5, lines 15-25; col. 6, lines 3-27; col. 7, lines 2-39.

	Regarding claim 12, Glenn discloses the semiconductor device package of claim 10, wherein the first protection film 110/120 and the second protection film 108 

	Regarding claim 13, Glenn discloses the semiconductor device package of claim 10, wherein a projection of the second protection film 108 on the active surface 102U of the sensing device is spaced apart from the sensing region 104.  See fig. 10.

	Regarding claim 14, Glenn discloses the semiconductor device package of claim 10, wherein the first protection film 110/120 includes one or more openings 118 to expose a portion of the active surface of the sensing device, and the second protection film 108 is disposed within the openings and in contact with the portion of the active surface exposed from the first protection film.  See fig. 10.

	Regarding claim 15, Glenn discloses the semiconductor device package of claim 14, wherein the openings of the first protection film are spaced apart from each other.  See fig. 10.

	Regarding claim 16, Glenn discloses the semiconductor device package of claim 14, wherein the openings surround the sensing region of the sensing device.  See fig. 10.

	Regarding claim 17, Glenn discloses the semiconductor device package of claim 14, further comprising: 


Regarding claim 23, Glenn discloses the electronic module of claim 1, wherein the first protection film 110/120 and the second protection film 108 are spaced part from a lateral surface of the sensing device.  See fig. 10.

	Regarding claim 26, Glenn discloses the electronic module of claim 7, wherein the openings 118 of the first protection film are free from a conductive pad on the active surface of the sensing device.  See fig. 10.

	Regarding claim 24, Glenn discloses the semiconductor device package of claim 10, wherein the second protection film and the package body are formed of different materials.  See fig. 10.

	Regarding claim 27, Glenn discloses the semiconductor device package of claim 14, wherein the openings 118 of the first protection film are free from a conductive pad on the active surface of the sensing device.  See fig. 10.

5.	Claims 18, 21, 22, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. (US 7,638,887)
Regarding claim 18, Tsao discloses a method of manufacturing an electronic module, comprising: 

(b) forming a first protection film 110 and/or 111 (see fig. 3D) on the active surface of the sensing device to fully cover the sensing region 102 of the sensing device, wherein the first protection film 110/111 having one or more openings 112 to expose a portion of the active surface of the sensing device; and 
(c) forming a second protection film 240 within the openings 112 of the first protection film 110/111 and in contact with the portion of the active surface of the sensing device exposed from the first protection film.  

Regarding claim 21, Tsao discloses the method of claim 18, wherein the openings 112 circularly surround the sensing region 102 of the sensing device.  See fig. 3D.

Regarding claim 22, Tsao discloses the method of claim 18, wherein the second protection film includes a material having a bonding strength with respect to the sensing device greater than a bonding strength of a material of the first protection film with respect to the sensing device.  See fig. 2.

Regarding claim 25, Tsao discloses the method of claim 18, further comprises: 


	Regarding claim 28, Tsao discloses the method of claim 18, wherein the openings 112 of the first protection film are free from a conductive pad on the active surface of the sensing device.  See fig. 2.

Conclusion

6.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
April 15, 2021